December 6, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                           MICHAEL TURNER, Appellant

NO. 14-11-00785-CV                      V.

   TEAMSTERS LOCAL UNION NO. 968 AND FIRST TRANSIT, INC., Appellees
                      ____________________

      Today the Court heard appellee=s motion to dismiss the appeal from the judgment
signed by the court below on August 5, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
MICHAEL TURNER.
      We further order this decision certified below for observance.